Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Remark
	The amendment/argument with respect to pending claims 1-25 filed on May 18,2021 in which claims 1, 7, and 13, 19, and 23 in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of continuation of application No. 15/149,216 filed May 9, 2016 (Now Patent No. 10,585,885) and continuation of application No. 14/725,409 filed May 29, 2015 (Now Patent No. 10,417,226).

Double Patenting
	The nonstatutory double patenting rejection has been withdrawn based on Electronic Terminal Disclaimer filed on May 18, 2021 and approved by the Office.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 3/22/2021 and 4/27/2021 have been received and entered into the record.  Since the Information Disclosure Statement complies 


Allowance
	Claims 1-25 are allowed over the prior art of record.

Reason for Allowance
The prior art Kuntala et al. (U.S. Patent Pub No. 2003/0212691) describes:
	Kuntala et al. teach a method that allows the selecting predictive attributes for a data mining model comprises the steps of receiving a dataset having a plurality of predictor attributes, for each predictor attribute, determining a predictive quality of the predictor attribute, selecting at least one predictor attribute based on the determined predictive quality of the predictor attribute, and building a data mining model including only the selected at least one predictor attribute. (Par. 6),
	Kuntala et al. also teach a method that provides a ranking criterion that allows to select top attributes for improvement of Classification Models in which the for each attribute n, for each possible value i, and for each possible value k of the target attribute, attribute importance computes the statistics to assign a value that determines the importance of that attribute for predicting the behavior of the data set (Par. 45-47),
	Kuntala et al. also teach a method that the algorithm used for the attribute importance is determined by the goals of the attribute importance. Most of the traditional algorithms concentrate on enhancing the computational efficiency of the classifiers, while a few are more 
Kuntala et al. finally teach a method that receives new data (value) and the trained model, prediction parameters and prediction data are input to the scoring step to control the scoring. The training parameters are input to the data-mining model building algorithms to control how the algorithms build the models (Par. 27 and 33),
	Narang et al. (U.S. Patent Pub. No. 2007/0174290) describes:
	Narang et al. teach a method that the task scheduler, which shields the data layer from the details of the compute grid, has modules for automatic discovery of compute resources with the relevant compute task libraries, built-in scheduling algorithms for load balancing, task-to-hardware matching based on the processor and memory requirements (Par. 55),
	Narang et al. also teach a method that the primary characteristic of data-mining algorithms is that models of better quality and higher predictive accuracy are obtained by using the largest possible training data sets.  The method/system provide extensive analytical computations can be performed to improve the quality and accuracy of the data-mining results (Par. 12-13),
	Narang et al. finally teach a method that relates to data processing, and more particularly, to a system and method for enterprise-scale data-mining, by efficiently combining a data grid (defined here as a collection of disparate data repositories) and a compute grid (defined here as a collection of disparate compute resources), for business applications of data modeling and/or model scoring (Par. 1),
	Anders et al. (U.S. Patent Pub. No. 2014/0257909) describes:
… receiving a set of control values, the set of control values describing the data-mining task; receiving a set of data descriptors, the set of data descriptors describing the target data set; estimating a set of computational resources required to perform the data-mining task over a distributed computing system based at least in part on the set of task parameters, the set of control values, the set of data descriptors, and an availability of the distributed computing system; providing information regarding the computational resources required to perform the data-mining task and one of more control values to a deployment scheduler; and receiving information regarding the costs of deploying the data-mining task on a distributed computing system from the deployment scheduler; wherein: at least the estimating step is performed by computer software running on computer hardware” as recited in claim 1.  The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 1 as 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

Reference cited:
Zhang et al. United States Patent Publication No. 2013/0254175,
Amri et al. United States Patent Publication No. 2007/0259363,
Klindworth United States Patent Publication No. 2014/0081652,
Dill et al. United States Patent Publication No. 2004/0215656.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157